Citation Nr: 1636192	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  06-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty from September 1971 to August 1979, to include subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

The Veteran testified before a Decision Review Officer (DRO) in February 2006 and before the undersigned Veterans Law Judge in December 2014.  Transcripts of the hearings are of record. 

This case was previously before the Board in June 2014 when the claims were remanded to provide the Veteran with a hearing.  In April 2015, the case was once again before the Board when the Veteran's new and material evidence claim for entitlement to service connection for a back disability was reopened.  His claim for service connection for a back disability was remanded for additional development.  A claim for service connection for ED was remanded for issuance of a statement of the case.  A supplemental statement of the case was most recently issued in February 2016 and the case is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of entitlement to service connection for ED is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's back disability began during active duty; he suffered additional injury to his back in an ACDUTRA period of service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his back disability is due to active duty and that it was subsequently injured again in a motor vehicle accident during a period of ACUDTRA service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record establishes that the Veteran was treated for back pain in March 1979.  In an August 1979 report of medical history, completed at separation from active duty service, the Veteran reported recurrent back pain of four years duration.   It was noted that the Veteran was concerned about his back.  The Veteran initially filed a claim for service connection for his back in October 1980.  In a January 1981 VA examination the Veteran was diagnosed with intermittent mild lumbosacral strain.  Treatment records following his active duty service reflect continued complaints of back problems and treatment.  

The Veteran subsequently alleges that he was involved in a motor vehicle accident during a period of ACDUTRA service.  Records to certify this accident occurred have not been located.  However, credible lay statements have been provided by both the Veteran and his in-service supervisor in an attempt to verify this incident occurred.  In a January 2006 statement the Veteran reported that during summer camp in 1989 he and another solider were in a jeep when another car ran a stop sign and totaled the jeep.  He stated that he has suffered from back problems caused by this accident.  

In an April 2006 buddy statement, a fellow service member noted that while the Veteran was in the Army National Guard the Veteran and another individual were riding in a government issued jeep, while on duty, when someone ran a stop sign and totaled the jeep they were riding in.  In an October 2006 letter, written by the same author of the April 2006 note, it was noted that he had supervised the Veteran during his service, in the Army National Guard, and recalled the Veteran being involved in a vehicle accident during annual training.

In a December 2014 medical statement, the Veteran's treating physician noted that the Veteran had received medical care for his back in addition to other medical needs, since the 1980's to the present.  The physician noted that the Veteran was injured while in the military.

The Veteran underwent a November 2015 VA examination.  The VA examiner provided a negative etiological opinion with respect to the Veteran's current back disability and his active service.  Nevertheless, the VA medical examiner opined that the Veteran's back disability is as likely as not etiologically related to his period of active duty for training.  He noted that an April 2006 buddy statement indicates that the Veteran was involved in a motor vehicle accident while on duty and that the author had reported that the incident was investigated by the military police.  The physician noted that it is reasonable that the Veteran sustained a spinal injury at that time. 

Based upon the above, the Board finds that the credible lay and medical evidence establishes that the Veteran first suffered from back problems during active service, that he was subsequently injured in a car accident during a period of ACDUTRA service, and that his current issues are related to these in-service incidents.  The nature and extent of the disability associated with service is not before the Board at this time.

ORDER

Service connection for a back disability is granted.


REMAND

As noted above, the Board most recently remanded a claim for service connection for ED for issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  It appears that the RO did not issue a SOC based on the fact that the Veteran's notice of disagreement was not filed on a VA Form 21-0958 standardized form for notice of disagreement, recently required by a March 24, 2015 regulation change.  38 C.F.R. § 20.201 (2015).  Significantly, the Board notes that the RO, in an attempt to obtain this standardized form from the Veteran, initially mailed the Veteran an incorrect form causing some confusion for the Veteran and his representative. See September 2015 Representative Statement.  

In light of the fact that the Veteran was mailed the incorrect new standardized form, and the fact that the Board remanded this issue specifically for issuance of a statement of the case, the Board finds that another remand is necessary.  38 C.F.R. § 20.201(b)(2015).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to service connection for erectile dysfunction, must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period should this issue be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


